     Case 4:20-cv-00234-WTM-CLR Document 28 Filed 03/02/21 Page 1 of 1


                 IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


HOME-OWNERS INSURANCE COMPANY,


        Plaintiff,

V.                                              CASE NO. CV420-234


PHYLLIS DELOACH; SOUTHERN IMAGE
RESTAURANT & CATERING, INC.;
RAY SHORES and PAMELA C.
SHORES, individually and as
Owners/Operators of Southern
Image Restaurant;

        Defendants.



                                      ORDER


      Before     the    Court   is    the   parties'   Joint   Stipulation   of

Voluntary      Dismissal Without       Prejudice.   (Doc.   27.)   Pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a plaintiff may

dismiss an action by filing "a stipulation of dismissal signed by

all parties who have appeared." Accordingly, the parties' request

(Doc.    27)    is   GRANTED    and   this    action   is   DISMISSED   WITHOUT

PREJUDICE. As a result. Plaintiff's Motion for Leave to File its

First Amended Complaint (Doc. 18) is DISMISSED AS MOOT. The Clerk

of Court is DIRECTED to close this case.

        SO ORDERED this           day of March 2021.




                                       WILLIAM T. MOORE,
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
